DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 7 of US Patent Application 11,213,733 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/567648 ad corresponding claims of U.S. Patent 11,213,733 B1. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
Patent application
1
6
3
7


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/567648 and independent claim 1 of U.S. Patent Application 11,213,733 B1.
Claims

Current Application 
Claims
Patent Application 

1. A method of spatially projecting a real-world object into a three-dimensional (3D) virtual space rendered in a virtual reality (VR) head-mounted display (HMD), comprising: 

1. A method of spatially projecting a real-world object into a three-dimensional (3D) virtual space rendered in a virtual reality (VR) head-mounted display (HMD), comprising: 

identifying, using hand tracking and without a physical controller, an endpoint position of a user's appendage with respect to a reference frame in a 3D virtual environment, 

identifying an endpoint position of a user's appendage with respect to a reference frame in a 3D virtual environment, wherein the endpoint position is identified without a physical controller; 

the reference frame being determined at least in part relative to a ground plane of a predefined boundary area;



mapping given points of a surface of the real-world object surface to points in the reference frame of the VR environment, 

mapping given points of a surface of the real-world object surface to points in the reference frame of the VR environment, 

the given points comprising a surface of the real- world object; projecting the surface into the 3D virtual space rendered by the VR HMD; 

the given points comprising a surface of the real-world object; projecting the surface into the 3D virtual space rendered by the VR HMD; 



projecting onto the surface a set of visual cues, wherein position and timing of the visual cues projected onto the surface define a timed-interactivity of the user's appendage with respect to the surface;

and in a play mode, tracking a user's simulated interaction with the real-world object responsive to interaction between the endpoint position of the user's appendage and the projected surface as a set of visual cues are projected onto the surface.

tracking a user's simulated interaction with the real-world object responsive to interaction between the endpoint position of the user's appendage and the projected surface as the visual cues are projected.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (Publication: US 2018/0350150 A1) in view of Tran et al. (Publication: 2018/0001184 A1) and Moore (Publication: 2019/0394603 A1).

Regarding claim 1, Powderly discloses a method of spatially projecting a real-world object into a space rendered in a virtual reality (VR) head-mounted display (HMD), comprising ([0096], [0103], [0110] - Projects a image (e.g. user’s surrounding physical environment) and displayed in a HMD of virtual environment, comprising :):
identifying, using hand tracking and without a physical controller, an endpoint position of a user's appendage with respect to a reference frame in a environment ([0103], [0105], [0110], [0117] - user’s image (e.g. hand gesture, finger) can be recognized with respect to a reference frame and a set of map points based on the movement of the user input in the environment.
[0101], [0110], [0121] - user’s image (e.g. hand gesture, finger) can be recognized with respect to a reference frame and a set of map points based on the movement of the user input with can be read on .), 
the reference frame being determined ( [0103], [0117] , [0121] - user’s image (e.g. hand gesture, finger) can be recognized with respect to a reference frame and a set of map points based on the movement of the user input in the environment.); 
mapping given points of a surface of the real-world object surface to points in the reference frame of the VR environment, the given points comprising a surface of the real- world object ([0030], [0087], [0277], [0280] – As shown in Fig. 19, The totem, input points of the surface (e.g. virtual keys ) are mapped to the points of physical keyboard. Virtual keys corresponding to the keyboard on the VR HMD display.); 
projecting the surface into the space rendered by the VR HMD ( [0113], [0277], and [0323], Fig. 21, project the images with totem, input(e.g. keyboard) and display on the VR HMD.); and 
in a play mode, tracking a user's simulated interaction with the real-world object responsive to interaction between the endpoint position of the user's appendage and the projected surface as a set of visual cues are projected onto the surface ([0040], [0072], [0085], [0145], Fig. 13C - in virtual keyboard mode, user’s hand position is tracked that interacts with keyboard. 
[0030], [0087], [0090],– As shown in Fig. 19, The totem, input points of the surface (e.g. virtual keys ) are mapped to the points of physical keyboard. Virtual keys corresponding to the keyboard on the VR HMD display.
[0110], [0113], [0277], Fig. 21, project the images with totem, real world, input(e.g. keyboard) and display on the VR HMD.).
However Powderly does not disclose three-dimensional (3D) virtual space ; 3D virtual space; 3D virtual environment.
Tran discloses three-dimensional (3D) virtual space ([0082], [0125], Fig. 5 - 3D model in Virtual Reality.); 
3D virtual space ([0082], [0125], Fig. 5 - 3D model in Virtual Reality.); 
3D virtual environment ([0082], [0125], Fig. 5 - 3D model in Virtual Reality.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Powderly with three-dimensional (3D) virtual space ; 3D virtual space; 3D virtual environment as taught by Tran. The motivation for doing so make the operation more efficiently as taught by Tran in paragraph(s) [0003] to [0005]. 
Powderly in view of Tran disclose the reference frame.
Powderly in view of Tran do not disclose however Moore discloses
Moore discloses being determined at least in part relative to a ground plane of a predefined boundary area ([0124] – determine the data using the predefine dimensions of the room information that the dimensions information is a predefined area and room is a plane.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Powderly in view of Tran with being determined at least in part relative to a ground plane of a predefined boundary area as taught by Moore. The motivation for doing so the information can be optimal as taught by Morre in paragraph(s) [0110]. 

Regarding claim 2, Powderly in view of Tran and Moore disclose all the limitation of claim 1.
Powderly discloses projecting a video feed onto the surface ([0110], [0113], [0277], Fig. 21, project the images with totem, input(e.g. keyboard) and display on the VR HMD. [0050], [0052], [0105],– the image (e.g. human gesture, totem, keyboard, wall, a surface of table, keys) can be frames of a video.).

Regarding claim 3, Powderly in view of Tran and Moore disclose all the limitation of claim 1.
Powderly discloses wherein the real-world object is a flat surface ( [0085] – some totems may take the form of a gesture, a wall, a surface of table or keys , keyboard.).

Regarding claim 4, Powderly in view of Tran and Moore disclose all the limitation of claim 1.
Moore discloses providing sensory feedback to the user based in part on the interaction ( [0177], [0323] Furthermore, optional feedback subsystem 4134 may include one or more sensor -feedback components or devices, such as: a vibration device or a vibration actuator (e.g., an eccentric-rotating-mass actuator or a linear-resonant actuator), a light, one or more speakers (such as an array of speakers), etc., which can be used to provide feedback to a user of electronic device 4100 (such as sensory feedback). By monitoring an individual's physical location relative to speaker 118-1, and give feedback to adjust their ideal level.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Powderly in view of Tran, Moore with including providing sensory feedback to the user based in part on the interaction as taught by Moore. The motivation for doing so the information can be optimal as taught by Moore in paragraph(s) [0110]. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616